         Case 3:17-cv-00108-KAD Document 53 Filed 12/22/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

Confectionery Arts International, LLC,               )
                                                     )
        Plaintiff/Counterclaim Defendant,            )
                                                     )
                v.                                   )
                                                     )    Civil Action No. 3:17-cv-00108 (KAD)
Sunflower Sugar Art USA, Inc.,                       )
                                                     )    December 22, 2018
        Defendant/Counterclaim Plaintiff.            )


           MOTION TO SET ASIDE AMENDED COUNTERCLAIM AND/OR
          PARTIAL MOTION TO DISMISS, OR STRIKE COUNT II THEREOF

       Plaintiff/Counterclaim Defendant Confectionery Arts International, LLC (“CAI”) moves

the Court to set aside the “Counterclaim” filed by Defendant/Counterclaim Plaintiff Sunflower

Sugar Art USA, Inc. (“Sunflower”) as untimely filed and filed without leave of Court to amend

the pleadings. Additionally, or in the alternative, CAI moves to dismiss, or to strike, the newly

alleged Count II of the “Counterclaim” (hereinafter “Amended Counterclaim”) pursuant to Rule

12(b)(6) for failure to state a claim upon which can be granted, and for failure to plead fraud with

particularity pursuant to Rule 9 of the Federal Rules of Civil Procedure.

       The grounds for the motion are more fully set forth in the accompanying memorandum of

law in support of the motion. CAI respectfully requests that its motion be granted and that

Sunflower’s Amended Counterclaim be stricken, with Sunflower’s original Counterclaim be

deemed the operative counterclaim of Sunflower in this case.

                                              Respectfully Submitted,

                                              Confectionery Arts International, LLC




                                                 1
Case 3:17-cv-00108-KAD Document 53 Filed 12/22/18 Page 2 of 3



                           By: __/s/ Daniel R. Cooper__
                                  Daniel R. Cooper, Bar No. ct30240
                                  Cooper & Kurz
                                  170 Eden Road
                                  Stamford, CT 06907
                                  Tel. 203-322-4852
                                  Fax. 203-329-7881
                                  kurzcooper@att.net

                                  Nike V. Agman, Bar No. ct28172
                                  Law Office of Nike V. Agman
                                  360 Bloomfield Avenue, Suite 301
                                  Windsor, CT 06095
                                  Tel. 860-607-3237
                                  Fax. 860-607-3201
                                  nike.agman@comcast.net

                                  Attorneys for Plaintiff
                                  Confectionery Arts International, LLC




                              2
          Case 3:17-cv-00108-KAD Document 53 Filed 12/22/18 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on December 22, 2018, a copy of the foregoing was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system,
and by e-mail to counsel for the parties. Parties may access this filing through the Court’s
CM/ECF System.




                                                               __/s/ Daniel R. Cooper__
                                                               Daniel R. Cooper
                                                               Cooper & Kurz
                                                               170 Eden Road
                                                               Stamford, CT 06907
                                                               Tel. 203-322-4852
                                                               Fax. 203-329-7881
                                                               kurzcooper@att.net




                                                   3
